DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thomas et al. (US 20100175499 A1, herein after referred to as Thomas) or, in the alternative, under 35 U.S.C. 103 as obvious over Duval et al (US 6419043 B1, herein after referred to as Duval).
	Regarding claim 1 Thomas teaches a steering apparatus comprising: a steering wheel that has a substantially annular shape and that is operated and 5rotated by a driver (FIG. 1: 10; paragraph 37), wherein the steering wheel comprises a ring gear (FIG. 6, 56; paragraph 56); a support frame that rotatably supports the steering wheel (FIG. 5: 24; paragraph 53); a frame fixation part that extends substantially in parallel with a rotation center axis line of the steering wheel (FIG. 1 & 2: frame fixation portion of 20 shown to be substantially in parallel with rotation center axis line C) and that fixes the support frame to a vehicle body (FIG. 2: 14 & 18); a steering transmission part that transmits a rotation of the steering wheel 10relative to the support frame to a steering mechanism of a wheel (FIG. 6: 54), wherein the steering transmission comprises two or more gears, wherein the rotation of the steering wheel is transmitted to an output shaft via the two or more gears (FIG. 6: 54, 56; paragraphs 55 & 56); and an airbag unit in which a bag body is inflated and expanded in a driver's seat direction upon input of an impact (FIG. 2: 50; paragraph 51), wherein the support frame and the frame fixation part are arranged at a position that does not overlap with the rotation center axis line in a front view of the steering 15wheel (FIG. 1: depicted), and the airbag unit is attached to the frame fixation part (FIG. 1: depicted).
	Alternatively, should it be reasoned that one of the two or more gears cannot be the ring gear of Thomas, then Duval teaches that the steering transmission comprises two or more gears, wherein the rotation of the steering wheel is transmitted to an output shaft 101 via the two or more gears (FIG. 12; 98 & 99; column 7, lines 61-67). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the two pinions of Duval with the steering wheel of Thomas so as to provide a reliable mechanical and electrical steering arrangement and so as to only displace a mechanical cable as little as possible for the required rotation of the steering wheel so that it is less strenuous for the operator (Column 8, lines 1-5). 
	Regarding claim 2 Thomas teaches that the airbag unit is arranged at a position that does not overlap with the 20rotation center axis line in the front view of the steering wheel (FIG. 1: depicted).
	 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. or Thomas et al. in view of Duval et al., and further in view of Mitsuo et al. (US 20100253050 A1, herein referred to as Mitsuo).
Regarding claim 3 Thomas as rejected above does not explicitly teach that the airbag unit comprises a break guidance part that starts to break upon inflation and expansion of the bag body, and at least part of the break guidance part is provided on a surface that faces the 24 rotation center axis line of the airbag unit. However Mitsuo teaches airbag units for use on a steering column with break guidance parts (FIG. 9-12: 44T; paragraph 53) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use such an airbag unit to better control the expansion of the airbag when deployed to maximize safety (Mitsuo, paragraph 53). FIG. 1-3 of Thomas show the face of the airbag unit of Thomas faces the rotation center axis line so if a unit with break guidance parts were used then those break guidance parts would face the rotation center line as well. 
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. or Thomas et al. in view of Duval et al., and further in view of Klaenhammer et al. (US 20200172037 A1, herein after referred to as Klaenhammer)
Regarding claim 4 Thomas as rejected above does not explicitly teach that the airbag unit has an attachment shaft that extends in a direction 5substantially perpendicular to a direction directed to a driver's seat and is attached to the frame fixation part by the attachment shaft. However using a vertical bolt to attach an airbag unit to a steering shaft is taught by Klaenhammer (FIG. 2B: 48; paragraph 44) and would constitute an attachment shaft that extends in a direction substantially perpendicular to a direction directed to a driver’s seat. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the bolts taught by Klaenhammer to attach the air bag unit instead of another method because bolts allow for the air bag unit to be easily removed and replaced after use while still providing a secure attachment (Klaenhammer, paragraph 44). 
Regarding claim 5 Thomas does not explicitly teach that the airbag unit is attached to the frame fixation part such that the airbag 10unit is displaceable substantially in a vertical direction or substantially in a horizontal direction and constitutes a horn operation part. However displaceable airbag units for the operation of a horn are taught by Klaenhammer (paragraph 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mount the airbag unit such that it is displaceable and constitutes a horn operation part as Klaenhammer does because Klaenhammer’s horn operation part design makes use of an area otherwise avoided for controls (Klaenhammer, paragraph 3), giving the horn a large area to be easily pressed in an emergency and also avoiding crowding other controls.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. or Thomas et al. in view of Duval et al., and further in view of Obayashi et al. (US 20140306432 A1, herein after referred to as Obayashi).
Regarding claim 6 Thomas as rejected above does not teach that the airbag unit is attached to the frame fixation part via an elastic 15member such that the airbag unit is displaceable, and a mass of the airbag unit and the elastic member constitute a dynamic damper. However Obayashi teaches an airbag unit (FIG. 3: 18) attached to the frame fixation part (FIG. 3: 15; paragraph 15) via an elastic member (FIG. 3: 34; paragraph 43) such that the airbag unit is displaceable (moves when the elastic body is deformed; abstract), and a mass of the airbag unit and the elastic member constitute a dynamic damper (abstract & paragraphs 55-58). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mount the airbag unit as taught by Obayshi so that a dynamic damper was formed in order to reduce the vibration of the steering wheel (Obayshi, paragraph 56). 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Thomas FIG. 6 clearly shows a steering transmission comprising two gears as claimed.  The steering apparatus of the present invention is claimed as having a steering wheel comprising a ring gear, and then a steering transmission comprising two or more gears.  Under broadest reasonable interpretation, the examiner is considering the ring gear of Thomas to be one of the two or more gears as applicant has merely claimed “two or more gears” without distinguishing them from the ring gear.  Nevertheless, Duval et al. has been applied to the claims as discussed above in the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616